Order unanimously affirmed, with costs. Memorandum: We find no basis for interfering with Special Term’s exercise of discretion in granting the preliminary injunction pursuant to CPLR 6301. Although no undertaking was furnished as required by CPLR 6312, the court may permit the plaintiff to submit the undertaking nunc pro tunc (Olechna v Town of Smithtown, 51 AD2d 1036; McLaughlin, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 6312, pp 124-125). Upon defendants’ application, Special Term shall compel plaintiff to furnish an undertaking in an appropriate amount. (Appeal from order of Monroe Supreme Court—temporary restraining order.) Present—Dillon, P. J., Simons, Hancock, Jr., Callahan and Moule, JJ.